Citation Nr: 1007500	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-31 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a low back and neck disorder, currently 
diagnosed as degenerative disc disease (DDD) at C2 through C7 
and lumbar spine mild facet arthropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from May 1979 to June 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of various Regional Offices of 
the Department of Veteran's Affairs (VA).  Most recently, the 
case was forwarded to the Board from the Columbia, South 
Carolina Regional Office (RO).  

The Board has jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, and what the 
RO determined in this regard is not relevant.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In this case, as 
will be explained below, the Board is reopening the claim for 
service connection for a low back and neck disorder, 
currently diagnosed as DDD at C2 through C7 and lumbar spine 
mild facet arthropathy, based upon receipt of new and 
material evidence.  The Board will then remand this claim to 
the RO via the Appeals management Center (AMC) in Washington, 
DC, for further development and consideration before 
readjudicating it on the underlying merits.  VA will notify 
the Veteran if further action is required on her part 
concerning this claim.  


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
low back and neck disorder in a March 1999 decision.  This 
appeal ensued following a May 2006 rating decision which 
determined that new and material evidence had not been 
received to reopen the previously denied claim.  That RO 
decision has been confirmed and continued by rating decisions 
in October 2006 and October 2007.  

2.  Evidence received since the March 1999 Board decision 
includes evidence that was not of record at that time that 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative or redundant of the evidence 
previously of record and is sufficient to raise a reasonable 
possibility of substantiating the claim.  

CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a low back and neck 
disorder, currently diagnosed as DDD at C2 through C7 and 
lumbar spine mild facet arthropathy.  38 U.S.C.A. §§ 5108, 
7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 20.1100 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify her what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c) (2009).  Subsequent judicial decisions have 
clarified the duties to notify and assist imposed by the 
VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 
(2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Considering the claim on appeal in light of the above-noted 
legal authority, and in light of the Board's favorable 
disposition with respect to whether new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for a low back and neck disorder, 
currently diagnosed as DDD at C2 through C7 and lumbar spine 
mild facet arthropathy, and the need to remand the issue for 
additional information with regard to the merits of the case, 
no further discussion of VCAA compliance is needed.  

New and Material Evidence

A March 1999 Board decision denied the Veteran's claim of 
entitlement to service connection for a low back and neck 
disorder.  The relevant evidence of record at the time of the 
March 1999 Board decision consisted of service treatment 
records (STRs), personnel records, and VA treatment records.  
The December 1999 Board decision is final based on the 
evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 
20.1100.

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing evidence 
that by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

This appeal, in effect, has been in adjudicatory process 
since the Veteran submitted a claim to reopen with attached 
medical records in September 2005.  Evidence of record 
received since the March 1999 Board decision includes VA and 
private treatment records, to include statements as provided 
by private physicians.  All of the evidence received since 
the March 1999 Board decision is "new" in that it was not of 
record at the time of the 1999 Board decision.  In addition, 
at least one statement from a private physician (see November 
2007 statement) appears to relate current low back and neck 
disorder, currently diagnosed as DDD at C2 through C7 and 
lumbar spine mild facet arthropathy, to the inservice 
automobile accident.  The Board presumes that this evidence 
is credible.  See Justus v. Principi, 3 Vet. App. 510 (1992) 
(when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed).  Thus, the new evidence raises a reasonable 
possibility of substantiating the veteran's claim.  39 C.F.R. 
§ 3.156(a).  Such evidence is so significant that it must now 
be considered in order to fairly decide the merits of the 
claim.  Accordingly, the Veteran's claim of entitlement to 
service connection for a low back and neck disorder, 
currently diagnosed as DDD at C2 through C7 and lumbar spine 
mild facet arthropathy is reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, a claim of 
entitlement to service connection for a low back and neck 
disorder, currently diagnosed as DDD at C2 through C7 and 
lumbar spine mild facet arthropathy, is reopened, and the 
appeal is granted to that extent only.  


REMAND

After a careful review of the record, the Board finds that 
the issue of entitlement to service connection for a low back 
and neck disorder, currently diagnosed as DDD at C2 through 
C7 and lumbar spine mild facet arthropathy must be remanded 
for additional development.  

The STRs show that the Veteran was involved in a motor 
vehicle accident in June 1981.  She was treated on an ongoing 
basis for cervical and lumbar muscle strain, and in July 
1981, she was admitted for further evaluation.  The report 
shows that one orthopedic examiner found no significant 
orthopedic pathology requiring active intervention and 
another orthopedic examiner who found no objective evidence 
of a considerable injury, but noted that she veteran had 
considerable chronic fibric-myositis.  The STRs reflect that 
she was seen on several occasions for treatment of her back 
following the July 1981 admission.  The inservice 
radiographic evidence consists of X-ray reports for films 
taken in June and July 1981, and June 1982.  The June 1981 X-
rays revealed some loss of the normal cervical lordosis, 
which the examiner noted could represent muscular spasm; 
otherwise, no significant abnormalities of the cervical spine 
were demonstrated.  Films of the thoracic and lumbar spine 
revealed a gentle dextroscoliosis in the lower thoracic spine 
and no evidence of fracture or other acute process.

Thoracic and lumbar films in June 1982 revealed no 
significant abnormalities.  The Veteran reported recurrent 
back pain in her report of medical history at separation in 
March 1985.  The report of medical examination at separation 
shows a normal clinical evaluation for the spine and the 
examiner noted no complaints or sequela with respect to the 
June 1981 auto accident and subsequent treatment.

Post service X-rays of the cervical spine taken by VA in 
February 1991 revealed minimal disc degeneration at the C5-6 
level.  A December 1995 outpatient treatment report shows 
that the Veteran reported pain and stiffness of the neck and 
low back pain.  The examiner noted a history of whiplash in 
1981.  The assessment was neck pain, maybe arthritis.  An 
April 1996 VA outpatient treatment report shows that she was 
seen for complaints of back trouble over the past year.  
Physical examination revealed some pain on bending.  The 
examiner diagnosed chronic back pain.  An April 1996 x- ray 
report revealed degenerative arthritis of the posterior facet 
joints of the L5-S1 vertebrae, evidenced by sclerotic 
thickening at the facet margins.  The Veteran was seen on a 
second occasion in April 1996 for complaints of back pain.  
She failed to report for a scheduled VA examination in 
January 1998.  

Subsequently dated records through 2008 show that current 
diagnoses includes DDD at C2 through C7 and lumbar spine mild 
facet arthropathy.  The Veteran continues to assert that her 
back and neck problems are the result of the inservice auto 
accident.  A private physician submitted a statement in 
November 2007 in which he noted that the Veteran had a 
history of back injury in 1981 and that current problems 
included cervical and lumbar spine conditions.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  Such is the case here.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination to determine 
whether her current a low back and neck 
disorder, diagnosed as DDD at C2 through 
C7 and lumbar spine mild facet 
arthropathy, resulted from injury during 
active service.  

Following a review of the relevant 
medical records in the claims file, to 
include the Veteran's medical history, 
the clinical evaluation and any tests 
that are deemed necessary, the examiner 
is asked to opine whether it is at least 
as likely as not (50 percent or more 
likelihood) that any low back or neck 
disorders that may be present are 
causally related to the inservice 
automobile accident or other event in 
service.  

If the requested medical opinion(s) 
cannot be provided without resorting to 
pure speculation, it should be so noted 
and the reason therefore set out.  The 
examiner is also asked to provide a 
rationale for any opinion expressed, 
preferably with citation to the clinical 
record.

The claims file must be made available to 
and reviewed by the examiners prior and 
pursuant to the entry of any opinions.  
The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  All 
testing deemed necessary should be 
performed.  All findings should be 
reported in detail.

2.  The AMC should also ensure compliance 
with the duty to assist, documentation 
and notification requirements set forth 
in the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)).

3.  After completing any additional 
development deemed necessary, the AMC 
should readjudicate the claim for service 
connection.  If any benefit sought on 
appeal remains denied, the Veteran and 
her representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


